UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 19, 2015 TRI Pointe Group, Inc. (Exact name of registrant as specified in its charter) Delaware 1-35796 61-1763235 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 19540 Jamboree Road, Suite 300, Irvine, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (949) 438-1400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; -Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 19, 2015, TRI Pointe Group, Inc. (“Company”) entered into executive employment agreements with each of Douglas F. Bauer, Chief Executive Officer; Thomas J. Mitchell, President and Chief Operating Officer; and Michael D. Grubbs, Chief Financial Officer.These employment agreements supersede the employment agreements previously entered into between the Company and each of these executives.
